 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8
                         United States District Court
 9
                         Central District of California
10
11   ERIK GHUKASYAN,                             Case № 2:18-CV-09371-ODW (ASx)
12                      Plaintiff,
13                                               AMENDED ORDER DENYING
           v.
                                                 MOTION FOR ATTORNEYS’ FEES,
14   BMW OF NORTH AMERICA, LLC, et               PARALEGAL FEES, AND COSTS
15   al.,                                        [41]
16                      Defendants.
17
18                       I.    INTRODUCTION & BACKGROUND
19         Plaintiff Erik Ghukasyan initiated this action under the Song-Beverly Consumer
20   Warranty Act (“Song-Beverly”) against Defendant BMW of North America
21   (“BMWNA”). (See Notice of Removal (“Notice”) Ex. A (“Compl.”), ECF No. 1-1.)
22   BMWNA made an offer of judgment pursuant to Federal Rule of Civil Procedure
23   (“Rule”) 68, which Ghukasyan accepted. (Rule 68 Offer, ECF No. 20; Rule 68 Offer
24   & Acceptance (“Rule 68 O&A”), ECF No. 21.) Accordingly, on October 8, 2019, the
25   Court entered Judgment pursuant to the terms of the accepted Rule 68 Offer. (See J.,
26   ECF No. 30.) Nearly one year later, on October 5, 2020, Ghukasyan filed the present
27   motion for fees and costs pursuant to California Civil Code section 1794(d). (Mot. for
28   Att’ys’ Fees, Paralegal Fees, & Costs (“Motion” or “Mot.”), ECF No. 41.) The
 1   Motion is fully briefed. (See Opp’n to Mot., ECF No. 42; Reply, ECF No. 44.) For
 2   the reasons discussed below, the Court DENIES the Motion.1
 3                  II.    FAILURE TO COMPLY WITH LOCAL RULES
 4          As a preliminary matter, Ghukasyan asks the Court to disregard BMWNA’s
 5   Opposition and grant the Motion as unopposed because BMWNA filed its Opposition
 6   late. (Reply 2, 6.) Any opposition to a motion must be filed no later than twenty-one
 7   days before the date set for hearing. C.D. Cal. L.R. 7-9. Local Rule 7-12 provides
 8   that the “Court may decline to consider any memorandum or other document not filed
 9   within the deadline set by order or local rule,” and that “failure to file it within the
10   deadline[] may be deemed consent to the granting or denial of the motion.” C.D. Cal.
11   L.R. 7-12. Ghukasyan noticed the Motion for hearing on November 9, 2020. (See
12   Mot. 1.)   Therefore, BMWNA’s Opposition was due twenty-one days earlier, on
13   October 19, 2020, which is when it was filed. See C.D. Cal. L.R. 7-9; (see Opp’n to
14   Mot.) BMWNA’s Opposition was not late.
15          Ironically, Ghukasyan asks the Court to strictly enforce the Local Rules to his
16   advantage, but his Reply fails to comply with the Local Rules. This Court’s Standing
17   Order states, “Filings that do not conform to the Local Rules and this Order will not
18   be   considered.”        Standing    Order,    Hon.     Otis   D.    Wright     II,   § VII.A.3,
19   https://www.cacd.uscourts.gov/honorable-otis-d-wright-ii.            Ghukasyan’s Reply is
20   fifteen pages long and lacks tables of contents and authorities, in violation of this
21   Court’s Standing Order and the Local Rules. (See Reply); Standing Order § VII.A.3
22   (“Replies shall not exceed 12 pages.”); C.D. Cal. L.R. 11-8 (requiring tables for
23   memoranda exceeding ten pages). As Ghukasyan’s Reply fails to comply with this
24   Court’s Standing Order and the Local Rules, the Court does not consider it.
25
26
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                    2
 1                                         III.    DISCUSSION
 2          A buyer who prevails in an action under Song-Beverly shall be allowed to
 3   recover “as part of the judgment a sum equal to the aggregate amount of costs and
 4   expenses, including attorney’s fees based on actual time expended, determined by the
 5   court to have been reasonably incurred.” Cal. Civ. Code § 1794(d). Rule 54 provides
 6   the procedure for requesting attorneys’ fees in federal court: “A claim for attorney’s
 7   fees . . . must be made by motion,” except in circumstances not applicable here, and
 8   must “be filed no later than 14 days after the entry of judgment.” Fed. R. Civ.
 9   P. 54(d)(2) (emphasis added);2 see also C.D. Cal. L.R. 54-7 (“Any motion or
10   application for attorneys’ fees shall be served and filed within fourteen (14) days after
11   the entry of judgment or other final order, unless otherwise ordered by the Court.”).
12   “Failure to comply with the time limit in Rule 54 is a sufficient reason to deny a
13   motion for fees absent some compelling showing of good cause.” In re Veritas
14   Software Corp. Sec. Litig., 496 F.3d 962, 972 (9th Cir. 2007) (quoting Kona Enters.,
15   Inc. v. Estate of Bishop, 229 F.3d 877, 889–90 (9th Cir. 2000)).
16          Ghukasyan’s Motion is untimely, and he does not show a compelling reason for
17   his delay. The Court entered Judgment on October 8, 2019, pursuant to Ghukasyan’s
18   acceptance of BMWNA’s Rule 68 Offer of Judgment.                        (See J.)     The Judgment
19   incorporated the terms of the Rule 68 Offer, including that BMWNA “will pay
20   Plaintiff’s costs, expenses, and attorney fees, in accordance with Civil Code
21   section 1794, subdivision (d), as determined by agreement of the parties or by noticed
22   Motion.” (J. ¶ 3 (emphasis added); Rule 68 O&A Ex. B ¶ 3, ECF No. 21-2.) The
23   Court made no orders regarding the time for filing a fee motion. Therefore, Rule 54
24   and Local Rule 54-7 apply, and any fee motion was due within fourteen days of the
25
26   2
       Ghukasyan cites California Code of Civil Procedure section 1033.5 for the procedure governing
27   this fee motion. (Mot. 8, 19.) In this diversity action, California law determines whether Ghukasyan
     is entitled to attorneys’ fees, but “the procedure for requesting an award of attorney fees is governed
28   by federal law.” Riordan v. State Farm Mut. Auto. Ins. Co., 589 F.3d 999, 1004 (9th Cir. 2009)
     (emphasis added) (quoting Carnes v. Zamani, 488 F.3d 1057, 1059 (9th Cir. 2007)).



                                                       3
 1   Judgment, or by October 22, 2019. See Kline v. J2 Glob., Inc., No. 2:19-c-00667-
 2   SVW (AFMx), 2019 WL 4137617, at *3 (C.D. Cal. May 8, 2019) (finding fee motion
 3   untimely under the Federal and Local Rules where the court had made no orders
 4   regarding the timing of a fee motion). Ghukasyan filed his Motion on October 5,
 5   2020, nearly one year later. Thus, Ghukasyan’s Motion is untimely, and he has
 6   waived his claim to attorneys’ fees. See Port of Stockton v. W. Bulk Carrier KS,
 7   371 F.3d 1119, 1122 (9th Cir. 2004) (“By failing to file an appropriate motion within
 8   the relevant time limit . . . the Port waived any claim to attorneys’ fees . . . .”).3
 9          Ghukasyan has not moved to extend the time to file under Rule 6(b), nor has he
10   shown the requisite excusable neglect to merit relief under that Rule. See In re
11   Veritas, 496 F.3d at 973 (discussing that, to find excusable neglect, a court must
12   consider the (1) danger of prejudice to the opposing party, the (2) length and
13   (3) reason for the delay, and (4) the movant’s good faith) (citing Pioneer Inv. Servs.
14   Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993)). As Ghukasyan
15   provides no justification for failing to file the Motion within the time limits of Rule 54
16   and Local Rule 54-7, he has not shown a compelling reason for the delay. See id.
17   at 972 (affirming denial of attorneys’ fees motion because it was filed fifteen days late
18   and movant did not show a compelling reason for the delay); see, e.g., Fredericksen v.
19   Ford Motor Co., No. 2:19-CV-02186-R (JPRx), 2019 WL 8060746, at *1–2
20   (C.D. Cal. Oct. 17, 2019) (denying untimely fee motion where plaintiff did not show
21   good cause for failure to comply with Rule 54); Gonzalez v. Planned Parenthood of
22   L.A., No. CV 05-08818-BRO (FMOx), 2015 WL 12659936, at *7 (C.D. Cal. Feb. 4,
23   2015) (same). Accordingly, the Court DENIES the Motion as untimely and lacking
24   good cause for the failure to comply with Rule 54 and the applicable Local Rules.4
25
     3
       Similarly, Ghukasyan’s request for costs is also untimely. See C.D. Cal. L.R. 54-2.1 (requiring an
26   Application to the Clerk to Tax Costs to be filed within fourteen days after “entry of judgment or
27   order under which costs may be claimed”); Kline, 2019 WL 4137617, at *1–2 (denying request for
     costs in fee motion as untimely under Local Rule 54-2.1).
     4
28     Nothing in the Reply alters this conclusion; it offers no legitimate basis or justification for the near-
     twelve-month delay. (See generally Reply.)



                                                         4
 1                                 IV.   CONCLUSION
 2         For the reasons discussed above, the Court DENIES Ghukasyan’s Motion for
 3   Attorneys’ Fees, Paralegal Fees, and Costs. (ECF No. 41.)
 4
 5         IT IS SO ORDERED.
 6
 7         April 27, 2021
 8
 9                              ____________________________________
10                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              5
